Title: To Alexander Hamilton from Jeremiah Olney, 11 August 1794
From: Olney, Jeremiah
To: Hamilton, Alexander



Custom HouseDistrict of Providence 11th Augt. 1794.
Sir.

On the 24th April last I had the Honor of Transmitting for your information Sundry Documents relative to the Suits of Messrs. Arnold and Dexter against me: my not hearing from you, Since, on that Subject, and as the Court meets in this Town on the 15th Septr. next, when Damages are to be assessed—I am induced to enclose a letter from Mr. Barnes to me, relative to his Idea of the Future Management of those Suits and respectfully to ask your advice & Instructions as to the Ultimate mode of Defence thereof, and to say with Deference, that I am in Sentiment with Mr. Barnes (Since a favourable Change in the Court has taken place) of Petitioning the Genl. Assembly for a New Trial. As there Seems to be no new points to be Stated before the Court in the assessment of Damages, I have deemed it inexpedient for the United States to be at any Further Expence for Counsil in the Defence of these Suits, than what will accrue in the employment of Messrs. Barnes & Eddy, but whatever instructions (in respect to this, or the ultimate modes of Conducting the Suits) you may please to Communicate shall attentively be carried into Execution.
I have the Honor to be &c.

Jereh. Olney Collr.
Alexander Hamilton Esqr.Secretary of the Treasury.

